TYSON, Judge.
Grady Delan Townsend was indicted for assault in the first degree, in violation of § 13A-6-20, Code of Alabama 1975. The jury found the appellant “guilty as charged” in the indictment and the trial judge set sentence at five years’ imprisonment in the penitentiary.
A rendition of the facts in this case is unnecessary due to our disposition of this appeal.
Following the court’s oral charge to the jury, defense counsel objected to the court’s failure to charge the jury on the appellant’s right not to testify in the case. This oral exception was sufficient to preserve error under Rule 14, A.R.Cr.P.Temp., even though defense counsel did not submit a written charge covering the matter of the appellant’s failure to so testify. See Matkins v. State, 497 So.2d 194 (Ala.Cr.App.1985).
The trial court committed reversible error by refusing defense counsel’s request to charge the jury on the effect of the appellant’s failure to testify. Perry v. State, 368 So.2d 310 (Ala.1979). Thus, this case is reversed and remanded to the trial court for a new trial.
The other matters raised by the appellant on appeal need not be addressed since there will be a retrial of this case.
REVERSED AND REMANDED.
All the Judges concur.